 

Case 3:19-cr-00374-S TRIG] | G INA Page 1 of 4 PagelD | 1

IN THE UNITED STATES DISTRICT COURT

 

FOR THE NORTHERN DISTRICT OF TEXAS${{2 205-7 Pit 43
DALLAS DIVISION 07
UNITED STATES OF AMERICA NO. oe
Vv.

9-19CR- 374-8

RICKY JOHN HUNT, JR. (01)
AMANDA PARISH (02)

INDICTMENT
The Grand Jury charges:
Count One
Conspiracy to Possess with Intent to Distribute a Controlled Substance
(Violation of 21 U.S.C. § 846)

Between in or about March 27, 2018 and March 27, 2019, in the Dallas Division of
the Northern District of Texas and elsewhere, the defendants, Ricky John Hunt, Jr. and
Amanda Parish, knowingly and intentionally combined, conspired, confederated and
agreed with each other and with other persons known and unknown to the Grand Jury, to
possess with intent to distribute 500 grams or more of a mixture or substance containing a
detectable amount of methamphetamine, a Schedule II controlled substance, in violation
of 21 U.S.C. § 841 (a)(]).

In violation of 21 U.S.C. § 846, the penalty for which is found at 21 U.S.C. §

841(b)(1)(A).

Indictment—Page 1
Case 3:19-cr-00374-S Document 3 Filed 08/07/19 Page 2of4 PagelD 2

Count Two
Possession with Intent to Distribute a Controlled Substance
(Violation of 21 U.S.C. § 841(a)(1) & (b)(1)(C))
On or about March 27, 2019, in the Dallas Division of the Northern District of Texas
and elsewhere, the defendants, Ricky John Hunt, Jr. and Amanda Parish, knowingly

possessed with intent to distribute a mixture or substance containing a detectable amount

of cocaine, a Schedule II controlled substance.

In violation of 21 U.S.C. § 841(a)(1), the penalty for which is found at 21 U.S.C. §

841(b)(1)(C).

Indictment—Page 2

 
Case 3:19-cr-00374-S Document 3 Filed 08/07/19 Page 3of4 PagelD 3

Forfeiture Notice
(21 U.S.C. § 853(a))

The allegations contained in Counts One and Two of this Indictment are hereby

realleged and incorporated by reference for the purpose of alleging forfeitures pursuant to

Title 21, United States Code, Section 853.

Upon conviction for any of Counts One or T'wo of this Indictment and pursuant to

21 U.S.C. § 853(a), the defendants, Ricky John Hunt, Jr. and Amanda Parish, shall

forfeit to the United States of America all property, real or personal, constituting, or derived

from, the proceeds obtained, directly or indirectly, as a result of the respective offense; and

any property, real or personal, used or intended to be used, in any manner or part, to commit

or facilitate the commission of the respective offense. This specifically includes a North

American Arms .22 caliber revolver, serial number #L210629.

ERIN NEALY COX
UNITED STATES ATTORNEY

P.J. MEITL

Assistant United States Attorney
District of Columbia Bar No. 502391
Virginia Bar No. 73215

1100 Commerce Street, Third Floor
Dallas, Texas 75242-1699
Telephone: 214-659-8600

Facsimile: 214-659-8805

E-mail: philip.meitl@usdoj.gov

 

Indictment—Page 3

A TRUEBILL;

PORES

 

 
Case 3:19-cr-00374-S Document 3 Filed 08/07/19 Page4of4 PagelD 4

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

 

THE UNITED STATES OF AMERICA

RICKY JOHN HUNT, JR. (01)
AMANDA PARISH (02)

 

INDICTMENT

21 U.S.C. § 846
Conspiracy to Possess with Intent to Distribute a Controlled Substance
(Counts 1)

21 U.S.C. § 841(a)(1)and (b)(1)(C)
Possession with Intent to Distribute a Controlled Substance

(Count 2)

21 U.S.C. § 853(a)
Forfeiture Notice

2 Counts

 

A true bill rendered

 

Warrant to be Issued for aor 1A
/ Ds

‘UNDRED STATES MAGISTRATE iN
No Criminal Matter Pending

 

 
